UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION
SHARMAINE MALLET CIVIL ACTION NO. 6:19-cv-00427
ON BEHALF OF HER MINOR
CHILD, B.M.
VERSUS JUDGE SUMMERHAYS
OFFICER JASON GEANS, ET AL. MAGISTRATE JUDGE HANNA
JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and
noting the absence of any objections, this Court concludes that the Magistrate
Judge’s report and recommendation is correct and adopts the findings and
conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that the defendants’
motion to dismiss for failure to join a party under Fed. R. Civ. P. 19 (Rec. Doc. 6) is
DENIED.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
defendants’ motion for joinder and for consolidation (Rec. Doc. 17) is GRANTED
IN PART and DENIED IN PART. More particularly, the motion is granted to the

extent that the defendants seek to have Kateland Anderson (on behalf of her minor

child N.M., Jr.) joined as a plaintiff in this lawsuit, but it is denied to the extent that
it seeks to have this lawsuit consolidated with the state-court action initiated by Ms.

Anderson in the 15" Judicial District Court, Lafayette Parish, Louisiana.

Signed at Lafayette, Louisiana, this or say of | yet bo 2019.

  

 

  
 

HGHERTR. SUMMERHAYS/
UNITED STATES DISTRICT
